JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00863-CV

           WEATHERFORD ARTIFICAL LIFT SYSTEMS, INC., Appellant

                                              V.

                          A& E SYSTEMS SDN BHD, Appellee

   Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2012-62091).

       This case is an appeal from the interlocutory order signed by the trial court on
October 3, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s order contains no
reversible error. Accordingly, the Court affirms the trial court’s order.

       The Court further orders that the appellant, Weatherford Artificial Lift Systems,
Inc., pay all costs incurred by reason of this appeal.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 14, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale. Opinion
delivered by Chief Justice Radack.